This is an appeal from the order of the judge of the criminal district court No. 2 of Dallas County refusing to release the relator upon her application for a writ of habeas corpus in which she attacks the judgment of the county court of said county adjudging her a delinquent child and ordering her incarceration in the State Girls' Training School at Gainesville, Texas.
The record is before us without statement of facts or bills of exception. Under the circumstances the presumption must prevail that the learned trial judge was justified in overruling the application for the writ of habeas corpus and remanding the relator to the custody of the superintendent of the State Girls' Training School.
The judgment is affirmed. *Page 296